DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-18 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because each of these claims is directed to a method claim.
Claim 19 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because claim limitation “a processor” provides sufficient structure to perform all claimed limitations.
Claim 20 is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is directed to an article of manufacturer claim.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of the following reasons:
It is noted that claim is directed to a non-transitory computer-readable medium storing instructions. However, it fails to recite “when executed by a computer or processor” to perform claim functions. Thus, there is no functional relationships between instructions and a computer or processor. Claim as a whole is nothing more than a memory stick or CD-ROM storing recorded music. See MPEP 2111.05(III).
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 as a representative claim, the cited prior art does not appear to teach or suggest claim limitations that of “translating images associated with a plurality of independent scenes to a prescribed origin; s transforming translated images associated with each independent scene into a prescribed perspective; populating pixels of an image array having the prescribed perspective that is associated with each independent scene with corresponding pixels from the transformed translated images associated with that independent scene; and 10 generating an ensemble image comprising the prescribed perspective at least in part by combining at least some pixels of image arrays associated with the plurality of independent scenes”.
Claims 2-18 depend on claim 1 and therefore these claims are allowable for the same reasons as well.
Regarding claim 19, it is noted that this claim recites similar claim limitations called for in the counterpart claim 1. Therefore claim 19 is allowed for the same reasons as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
11/2022

/DUY M DANG/Primary Examiner, Art Unit 2667